Citation Nr: 1716789	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-01 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.

2.  Entitlement to an initial evaluation in excess of 10 percent prior to November 3, 2014, and in excess of 20 percent thereafter for duodenal ulcer. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1962 to August 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (which granted service connection for duodenal ulcer and assigned a noncompensable rating), and from a September 2009 rating decision (which granted service connection for hypertension and assigned a noncompensable rating).

By way of background, the Board remanded the case for further development in May 2014.  The case was then returned to the Board for appellate review.  Subsequently, in September 2015, the Board granted entitlement to a rating in excess of 10 percent for duodenal ulcer, prior to November 3, 2014, denied entitlement to a rating in excess of 20 percent for duodenal ulcer from November 3, 2014, and denied entitlement to an initial evaluation in excess of 10 percent for hypertension.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 Order, the Court granted a Joint Motion for Remand (JMR) filed by the parties to vacate and remand the September 2015 Board decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

In that regard, the Parties' JMR determined that the records obtained from the Wright-Patterson Air Force base do not appear to be complete.  The JMR directed that a remand is warranted in order to obtain complete treatment records from Wright-Patterson Air Force Base.  Accordingly, the Board will remand this matter consistent with the terms of the JMR.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the Parties that forms the basis of the JMR).  

Additionally, the JMR noted that it was unclear whether the Board considered the ameliorative effects of medication when it considered whether a higher disability rating was warranted for the Veteran's noncompensable service-connected
duodenal ulcer for the period prior to November 2014.  The JMR directed that on remand, the Board should consider and discuss Jones v. Shinseki, 26 Vet.App. 56, 63 (2012), and whether the Court's holding affects the Board's analysis as to the ameliorative effects of medication. 

The Board notes that although the Veteran's use of medications for duodenal ulcers were noted in the March 2009 and November 2014 VA examination reports, it is unclear to what extent the examiner considered the impact of medications when evaluating the severity of the service-connected disabilities.  See Jones, 26 Vet. App. 61-63 (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria).  Therefore, the Board finds that a VA opinion is needed to determine the current severity of the Veteran's service-connected ulcers considering the impact of the medications.  Further, the Board finds that a retrospective opinion is needed to ascertain the severity and nature of the Veteran's disability at the time of his January 2009 claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159; Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain complete treatment records from Wright-Patterson Air Force Base.  See July 2016 JMR.  

If any of these records cannot be obtained after reasonable efforts have been made, the Veteran must be notified and allowed an opportunity to provide the records.
 
2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected duodenal ulcer.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should also provide a retrospective medical opinion to address the nature and severity of the Veteran's service-connected duodenal ulcer for the period prior to November 3, 2014.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's duodenal ulcer under the rating criteria.  The examiner should specifically indicate whether the ulcer manifests with periodic vomiting, recurrent hematemesis or melena, anemia, and/or weight loss, and describe the frequency and severity of such symptoms.

Finally, the examiner must estimate, if possible, the severity of the Veteran's duodenal ulcers without any medication.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that he or she provide a rationale for the conclusion that an opinion could not be provided without resort to speculation.

3.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

